  
     
  
  
 
 

 

CERTIFIED TRUE COPY /

ATTEST: WILLIAM M. MCCOO
Clerk, U.S. District Court

Western District of Washington ‘¢

 
 
      
  

5
AS
%

   

       
  

 

Deputy Clerk

paras ‘ort Blectconic Means

1208 ~~ Uyrrep STATES DISTRICT COURT

|

fr sem
Aistaict GF WASHINGTON for the
st DEPUTY Western District of Washington |
|

.

|

|

|

In the Matter of the Search of
iefly describe th to b hed oe
Cr iden the person By ina ne eaten) caseno.. MI19- 394

The storage unit located at Skagit Self-Storage Unit 142,
1320 East Moore, Sedro-Woolley, WA, as further
described in Attachment A

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property fidentify the person or describe the
property to be searched and give its location):

The storage unit located at Skagit Self-Storage Unit 142, 1320 East Moore, Sedro-Woolley, WA, as further described in
Attachment A
located in the Western District of Washington , there is now concealed fidentifp she
person or describe the property to be seized): :

See Attachment B for a list of Items to be Seized

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
wo contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
0 a person to be arrested or a person who is unlawfully restrained.

‘The search is related to a violation of:

Code Section. Offense Description
18 U.S.C. § 922(0) Transfer‘or possession of machine gun;
21 U.S.C. §§ 847 (a)(1), 846 Prohibited Acts; Conspiracy

The application is based on these facts:
Please see the attached Affidavit of FBI Special Agent Jack F. Kane

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date ifmore than 30 days: jis requested under
18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

he

fcant’s

       

sfonature

FBI Special Agent Jack F. Kane

Printed name and litle

Attested to by the applicant in accordance with the requirements of Fed. R. Crim, P. 4.1 by
telephone (specify reliable electronic means).

Date: 08/21/2019 > ——<

. Judge's signature

City and state: Seattle, Washington Michelle L. Peterson, US Magistrate Judge
Printed nome and fitle
Case 2:19-mj-00399-MLP Document 3 Filed 09/04/19 Page 2 of 2

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return -
Case No.: Date if time warrant executed: ~
O19 Ses gl2tlG sisg Om.

 

Inventory made in the presence of :

Sit Tack Kare + SA Wer. _Gelechy.-

 

Inventory of the property taken and name of any person(s) seized:'

OGlock 14 pietel | Gen Mmm SAV RESET
Dl rond magazine with 27 Pounds of Amw
( 30 porn d (Mas with Unknown of camds

@ folmette Stabe Armory model Ohis SAN SeDollos v4

@ Uolosan ReClen Sigh SAVY OL710216 4
© Nasout Fron SUS A+ Cored peeks
@Olamo Fle bas, |

@ Ganon Ca Mera bas | CAWRNE | Gnd CGE SCOMES
& Sonidisk meme cack 32 ee

GD bas widy Wlatte xanax pills

(i) ay Gol Uidth green pac aills inscde

@ Wak big LAS Dle ems pills mside

@) Rex Avss scale, Pen (pe, ane basse

 

Certification

 

I declare under penalty of “ail “| this inventory is correct and was returned along with the original

warrant to the designated judge. G (4 l Q FE?
Date: 2 23 | / G hh
fpeeuting officer’s signature

Wack [are Specre | Agent

Printed name and title

 

 

 

 
